DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a light detection and ranging system, classified in G02B6/0005.
II. Claims 12-22, drawn to a light detection and ranging system, classified in G06T7/70.
III. Claims 23-30, drawn to a method, classified in H01S5/4012.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).
Invention I requires a reflection splitter that comprises a first and second mirror or a micromirror array; remotely located detectors from the FOV; a coherent fiber optic bundle; memory to perform a test that causes the reflection splitter to direct light in a certain way; and periodic directing of light reflections to the detectors.
Invention II requires an output pin to receive the malfunction signal and to reset detectors and processors; 3D location calculators; data that includes a plurality of ranges; first and second processors;   identifying a cause for the malfunction signal; a collection of components including a lens to direct light; and a malfunction monitoring circuit separate from the lidar system. 

Furthermore, there is nothing of record to show them to be obvious variants.

Inventions I and II and Invention III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
Consistent with the reasons presented above, Inventions I and II each require particulars that are not also required by Invention III. Invention III further requires the following that are also not required by Inventions I and II: generating a malfunction signal in response to determining that the difference value is greater than a threshold value; receiving a combined set of light reflections; simultaneously directing the reflection splitter to direct first and second light reflections to first and second detectors; and indicating with the malfunction signal a magnitude of the difference value. 
Therefore, Inventions I and II can be used to practice materially different process and/or Invention III can be practiced by a materially different apparatus, as evidenced by their respective requirements.

Upon election of Invention I, a Species election is required unless Applicant believes the Species presented to be obvious variants:
A) The reflection splitter comprising first and second mirrors to direct light to first and second detectors;

C) The reflection splitter alternates directing light to first and second detectors in a specified time sequence;
D) The reflection splitter directs light to the first and second and detectors based upon circuitry control; and
E) The reflection splitter periodically directs light to the first and second detectors.

Upon election of Invention II, the following Species elections are required unless Applicant believes the Species presented to be obvious variants:
Species I:
	A) Electronic circuitry comprises first and second 3D location calculators to generate first and second data; and
	B) Electronic circuitry comprises first and second processors that process first and second reflection signals to generate first and second data.

	Species II:
	A) First and second data comprises 3D locations corresponding to at least some of the first and second reflection signals; and
	B) First and second data comprises a plurality of ranges corresponding to at least some of the first and second reflection signals. 

	

Species III:
	A) The output pin is operable to reset at least one of the first or second detectors upon generation of the malfunction signal; and 
	B) The output pin is operable to reset at least one of the first or second processors upon generation of the malfunction signal.

	Upon election of Invention III, the following Species elections are required unless Applicant believes the Species presented to be obvious variants:
A) The reflection splitter directing the first light reflections to the first detector and subsequently reconfiguring the reflection splitter to direct the second light reflections to the second detector;
B) The reflection splitter directing first and second light reflections simultaneously to the first and second detectors; and
C) The reflection splitter alternating between directing first and second light reflections to first and second detectors.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions/species have acquired a separate status in the art in view of their different classification;
(b) the inventions/species have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions/species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);

(e) the inventions/species are likely to raise different non-prior art issues under 35 U.S.C. §101 and/or 35 U.S.C. §112, first paragraph (pre-AIA ), or §112(a) (AIA ).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined and (ii) an election of that invention’s respective species to be examined even though the requirement may be traversed (37 CFR 1.143) and (iii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/               Primary Examiner, Art Unit 3645